Citation Nr: 0709876	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left inguinal hernia.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision denying entitlement 
to a rating in excess of 10 percent for a left inguinal 
hernia and from a January 2004 rating decision denying 
entitlement to service connection for bipolar disorder.


FINDINGS OF FACT

1.  The veteran has not had a recurrence of his left inguinal 
hernia.

2.  The veteran does not have bipolar disorder that was 
present in service or is otherwise related to active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 
4.114 Diagnostic Code 7338, 4.118 Diagnostic Code 7804 
(2006).

2.  Bipolar disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the issue of entitlement to an increased 
rating for a left inguinal hernia and in partial compliance 
with the duty to notify, the veteran was notified of all but 
the fourth element of the duty to notify in a November 2002 
letter.  The veteran has not been prejudiced by lack of 
notification; however, because he was issued a statement of 
the case in January 2004 which contained the entire language 
of 38 C.F.R. § 3.159, an additional development letter in 
February 2004, and a complete notification letter in February 
2006.  With regards to the issue of entitlement to service 
connection for bipolar disorder, the veteran received an 
incomplete notification letter prior to initial adjudication 
by the RO in July 2003.  He has not been prejudiced by lack 
of notification on this issue because he was issued a 
complete notification letter in May 2005 and a statement of 
the case in January 2005 which contained the entire language 
of 38 C.F.R. § 3.159.  Overall, the veteran has not been 
prejudiced by inadequate notice because he has been provided 
with every opportunity to submit evidence and argument in 
support of his claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records and 
afforded the veteran several VA examinations regarding his 
claim for entitlement to an increased rating for a left 
inguinal hernia.  An additional VA examination regarding a 
left inguinal hernia is unnecessary as the veteran's VA 
examinations of record effectively describe his current 
symptoms and there has been no claim made that his symptoms 
have worsened since the last examination.  An examination 
regarding the issue of entitlement to service connection for 
bipolar disorder is not necessary as there is no evidence of 
anything in service to suggest complaints or treatment 
regarding this condition and nothing shown to relate his 
current condition to service.  In all, there does not appear 
to be any other evidence, VA or private, relevant to the 
claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Therefore, the veteran is not prejudiced by 
the Board's adjudication of his claims.

II.  Claim for Increased Rating

The veteran claims that his left inguinal hernia has 
increased in disability and he is therefore entitled to an 
increased disability rating.  The veteran was initially 
granted service connection for a left inguinal hernia in a 
July 1946 rating decision and was given a noncompensable 
rating which was increased to 10 percent in a March 1999 
rating decision.  Where, as here, initial entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  All potentially applicable diagnostic 
codes must be considered when evaluating a disability.  
However, care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  38 C.F.R. § 4.14.  When applying the rating schedule, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Each disability must be 
viewed in relation to its history and there must be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.

The veteran is currently rated as 10 percent disabled under 
Diagnostic Codes 7804-7338.  Diagnostic Code 7804 applies to 
scars and Diagnostic Code 7338 applies to inguinal hernias.  
Under Diagnostic Code 7804, superficial scars warrant a 10 
percent rating if they are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
veteran is receiving the highest rating available (10 
percent) under Diagnostic Code 7804.  Therefore, the criteria 
for Diagnostic Code 7338 will be the focus of the discussion 
of entitlement to an increased rating below.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 a 10 percent 
evaluation is warranted when an inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by a truss or belt.  An inguinal hernia that is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, warrants a 30 
percent evaluation.  A 60 percent evaluation is warranted 
when an inguinal hernia is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  

The veteran underwent several VA examinations each showing a 
varyingly symptomatic surgical scar but no recurrence of a 
left inguinal hernia.  The first VA examination in December 
2002 indicated that the left hernia scar was non-tender and 
there was no evidence of a hernia.  A second VA examination 
in May 2003 indicated that the veteran had mild superficial, 
localized tenderness of the left hernia scar but had no 
recurrence or residuals of a hernia.  Finally, a June 2006 VA 
examination indicated that the veteran had a slightly tender 
hernia scar but no recurrence of a hernia.  The veteran's VA 
treatment records for the appeal period showed no treatments 
or complaints regarding a hernia or the surgical scar.  

As the medical evidence of record in no way indicates that 
the veteran has had a recurrence of a left inguinal hernia, 
the veteran does not meet nor more nearly approximate the 
criteria for a rating in excess of 10 percent.  He is 
therefore not entitled to a rating in excess of 10 percent 
under Diagnostic Code 7338.

In deciding the above, the Board has deemed the veteran as 
competent to describe his symptoms.  His symptoms, both those 
described by the veteran and documented in his medical 
records, were taken into consideration.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107.

Extraschedular consideration is not implicated here.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence at any period of the appeal in this case.  38 C.F.R. 
§ 3.321 (b)(1).  As the schedular ratings are based upon the 
average impairment of earning capacity and are intended to be 
considered from the point of view of the veteran working or 
seeking work, consideration to these principles has already 
been taken into account.

III.  Claim for Service Connection

The veteran claims that his bipolar disorder is related to 
service.  

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's VA treatment records indicate that he has been 
diagnosed with bipolar disorder and treated for a variety of 
diagnosed mental conditions since March 2000.  No sign of 
mental disorder is displayed for 42 years after separation 
from service (see April 2005 private physician letter 
claiming treatment for mental disability in 1988).  Thus, 
service connection is not called for because of the length of 
time between service and apparent onset of the veteran's 
mental disability.

As a result of the foregoing, there is no medical evidence 
that the veteran had initial onset of the condition while in 
service, no medical evidence of the condition existing until 
years after separation.  While the veteran has argued that 
his current condition is related to service, the weight of 
the medical evidence is against such a determination and, as 
a lay person, he is not competent to render a medical 
diagnosis or etiological opinion.  There has been no 
competent medical evidence submitted to substantiate his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have bipolar disorder as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for a left 
inguinal hernia is denied.

Entitlement to service connection for bipolar disorder is 
denied.



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


